DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-20
The following claims are amended: 1-2, 8-9, and 15-16
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-20
Response to Arguments
Applicant’s arguments filed amendments on 07/13/2021 to address the 35 U.S.C. 101 rejection. Applicant argues “The limitations preclude the training of both neural networks and machine learning models from being performed in the mind are similar in that both essentially require the surrender of control to the machine itself so that the logic may be derived from the input and outputs. Indeed, the only controls which may be exerted by humans are, fundamentally, what is input and what outputs are considered proper and thus appropriate for inclusion. The actual derivation of the operative/controlling logic occurs entirely within the confines of the machine itself, unaltered by the mind. Indeed, Example 39 does not state any requirement to even use the trained neural network to classify facial images, but rather states generalized steps taken to train the classifier itself - unlike the claimed invention which both requires the training of the classifier/model, and use of this classifier to subsequently perform 
Applicant’s arguments filed amendments on 07/13/2021 to address the 35 U.S.C. 102 and 35 U.S.C. 103 rejection. Applicant argues “Regarding the recited elements of independent claims 1, 8, and 15 of "providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic", the Office asserts (see Office Action, pages 10-11) that Becerra substantially discloses this functionality, citing such sections as paragraphs 0021, 0122, 0044, 0147, and 0120. These sections, generally, describe a claimant entering a claim into an automated system which compares a claimant's policy against known rules to identify whether the claim should be adjudicated. Examiner notes that paragraphs 0021, 0122, 0044, 0147, and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for learning policy explanations in a computing environment by a processor comprising: ingesting text data from a policy data source into a data repository, executing machine learning logic to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are violated, and responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic.

The limitation of executing machine learning logic to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are violated repository is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than reciting “executing machine learning logic to generate a policy rule model training according to one or more rules extracted from the data”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “executing machine learning logic to generate a policy rule model training according to one or more rules extracted from the data”, “executing” in the context of the claim encompasses a user analyzing an insurance policy for one or more insurance policy rules defining the insurance policy, and then subsequently comparing  a policy claim to the insurance policy rules in order to determine whether or not the insurance policy rules are satisfied or not

If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
under the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a data repository, executing machine learning logic to generate a policy rule model training according to one or more rules extracted from the data, a/the user interface, and the executed machine learning logic. A data repository, executing 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a data repository, executing machine learning logic to generate a policy rule model training according to one or more rules extracted from the data, a/the user interface, and the executed machine learning logic amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computing function cannot provide an inventive concept. Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). Ingesting text data from a policy data source into a data repository is considered to be an extra solution activity in Step 2A, Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, 
function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a
conclusion that adding the new rules to the rules repository is well-understood, routine, conventional activity is supported under Berkheimer. Providing an output on the user interface is considered to be an extra solution activity in Step 2A, Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the method of claim 1, further including: processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof, or using natural language processing (NLP) to determine the one or more rules from the one or more segments of the text data. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than reciting “using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof” and “using natural language processing (NLP)”, nothing in the claim limitation precludes the step from practically being performed in the mind. 
	The judicial exception is not integrated into a practical application. The claim recites additional elements - using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof and using natural language processing (NLP). Using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof and using natural language processing (NLP) are cited at a high level of generality (i.e. as generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computing functions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof and using natural language processing (NLP) amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic computing functions cannot provide an inventive concept – see MPEP § 2106.05(f).

	Claim 3 recites the method of claim 1, further including generating the one or more explanations as proof trees using an automated theorem proving operation. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than “using an automated theorem proving operation”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “using an automated theorem proving operation”, “generating” in the context of the claim encompasses a user creating a simple proof tree.
The judicial exception is not integrated into a practical application. The claim recites an additional element - using an automated theorem proving operation. Using an automated theorem proving operation is cited at a high level of generality (i.e. as a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing function. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using an automated theorem proving operation amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic computing functions cannot provide an inventive concept – see MPEP § 2106.05(f).
This claim is not patent eligible under U.S.C. 101.

This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 1, further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “assigning” in the context of the claim encompasses 
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the method of claim 5, further including ranking each of the one or more rules according to the assigned score. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “ranking” in the context of the claim encompasses a user ranking policy rules from highest to lowest according to scores the user gave to the rules.
 This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the method of claim 1, further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than “in a knowledge domain”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “in a knowledge domain”, “adjusting” in the context of the claim encompasses a user changing score values of policy rules to different score values.
The judicial exception is not integrated into a practical application. The claim recites an additional element - in a knowledge domain. In a knowledge domain is cited at a high level of generality (i.e. as a generic component) such that it amounts to no more than mere instructions to apply the exception using a generic component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of in a knowledge domain to no more than mere instructions to apply the exception using generic components. 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The 
This claim is not patent eligible under U.S.C. 101.
	Claims 8-14 are rejected on the same grounds as claims 1-7 respectively
	Claims 15-20 are rejected on the same grounds as claims 1-5, 7 respectively
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. US 20100145734 A1 to Becerra, et al. (hereinafter, “Becerra”)
As per claim 1, Becerra teaches a method for learning policy explanations in a computing environment by a processor comprising:
(Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
executing machine learning logic to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are violated;  (Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
(Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)

As per claim 2, Becerra teaches the method of claim 1, further including:
processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof, (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data

As per claim 8, Becerra teaches a system for learning policy explanations in a computing environment, comprising:
one or more processors with executable instructions that when executed cause the system to: (Becerra, Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit (“CPU”) 24” and Para. [0046] discloses “The CPU controls the computer system and is capable of running the system stored in memory.”)
ingest text data from a policy data source into a data repository; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
execute machine learning logic to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are violated;  (Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
and responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic (Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)

As per claim 9, Becerra teaches the system of claim 8, wherein the executable instructions further:
process the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof, (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data

As per claim 15, Becerra teaches a computer program product for, by one or more processors, learning policy explanations in a computing environment, the computer program product comprising a non- transitory computer-readable storage medium having computer-
an executable portion that ingests text data from a policy data source into a data repository; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
an executable portion that executes machine learning logic to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are (Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
and an executable portion that, responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic (Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)

	As per claim 16, Becerra teaches the computer program product of claim 15, further including an executable portion that:
processes the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of Automated Theorem Proving in Intuitionistic Propositional Logic by Deep Reinforcement Learning to Katsumoto, et al. (hereinafter, “Katsumoto”)
	As per claim 3, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
	further including generating the one or more explanations as proof trees using an automated theorem proving operation
	However, Katsumoto (Katsumoto addresses the issue of automated theorem proving) teaches:
further including generating the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to use the automated theorem proving as disclosed by Katsumoto. The combination would have been obvious because a person of ordinary skill in the art would be motivated to display to a user why a policy claim was validated or invalidated. A user would be able to easily ascertain which policy rules were violated as displayed in the proof tree where the user would be able to additionally understand the varying paths in the proof tree more easily.

As per claim 10, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:
wherein the executable instructions further generate the one or more explanations as proof trees using an automated theorem proving operation
However, Katsumoto teaches:
wherein the executable instructions further generate the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Same motivation to combine Becerra and Katsumoto as claim 3

	As per claim 17, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation
However, Katsumoto teaches:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Same motivation to combine Becerra and Katsumoto as claim 3

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20180144126 A1 to Swinke, et al. (hereinafter, “Swinke”)
As per claim 4, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations
	However, Swinke (Swinke addresses the issue of task performance) teaches:
further including collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to collect user feedback regarding rules as disclosed by Swinke. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve accuracy of a machine learning model and to additionally tailor explanations more to a specific user.

	As per claim 11, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:

	However, Swinke teaches:
wherein the executable instructions further collect feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
	Same motivation to combine Becerra and Swinke as claim 4
	As per claim 18, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations
However, Swinke teaches:
further including an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
	Same motivation to combine Becerra and Swinke as claim 3

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20180165708 A1 to Bajaj, et al. (hereinafter, “Bajaj”)
As per claim 5, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation
However, Bajaj (Bajaj addresses the issue of rule generation for future predictions) teaches:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation (Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to score rules as disclosed by Bajaj. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine which 

As per claim 6, the combination of Becerra and Bajaj as shown above teaches the method of claim 5, Bajaj further teaches:
further including ranking each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

As per claim 12, Becerra as shown above teaches the system of claim 8, Bercerra fails to explicitly teach:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.
However, Bajaj teaches:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)


As per claim 13, the combination of Becerra and Bajaj as shown above teaches the method of claim 12, Bajaj further teaches:
wherein the executable instructions further rank each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

As per claim 19, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that: assigns a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation; 
and ranks each of the one or more rules according to the assigned score
However, Bajaj teaches:
further including an executable portion that: assigns a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation; .(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
(Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20140351258 A1 to Dayan, et al. (hereinafter, “Dayan”)
As per claim 7, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan (Dayan addresses the issue of document classification using rules) teaches:
further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to adjust scores of rules as disclosed by Dayan. The combination would 
	As per claim 14, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan teaches:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Same motivation to combine Becerra and Dayan as claim 7

	As per claim 20, Becerra teaches the computer program product of claim 15, Becerra fails to explicitly teach:
	further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
	However, Dayan teaches:
further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Same motivation to combine Becerra and Dayan as claim 7
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123